DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on May 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0022343 A1 to Lin et al. (“Lin”) in view of U.S. Patent Application Publication No. 2008/0286966 A1 to Hohage et al. (“Hohage”).												As to claim 1, although Lin discloses a high voltage semiconductor device, comprising: a high voltage electrically conductive structure (36); a step topography at or in the vicinity of the high voltage electrically conductive structure (36); and a layer stack (38, 39, 40/50, 54, 56) covering the step topography, the layer stack (38, 39, 40/50, 54, 56) comprising: an electrically insulating buffer layer (38/54), the electrically insulating buffer layer (38/54) including an oxide layer (38/54); and a silicon nitride layer (39/56) (See Fig. 8, Fig. 9, ¶ 0024, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0031, ¶ 0032) (Notes: “high voltage” is a relative term such that the limitation is met by applying a relatively high bias to the semiconductor device), Lin does not further disclose the layer stack comprising: a SiC layer over the electrically insulating buffer layer; and the silicon nitride layer over the SiC layer or a nitrided surface region of the SiC layer.					However, Hohage does disclose the layer stack (206) comprising: a silicon nitride layer (206) or a SiC layer (206A) and a silicon nitride layer (206B) over the SiC layer (206A) or a nitrided surface region of the SiC layer (See Fig. 2, ¶ 0007, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0049, ¶ 0050).							In view of the teaching of Hohage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin to have the layer stack comprising: a SiC layer over the electrically insulating buffer layer; and the silicon nitride layer over the SiC layer or a nitride surface region of the SiC layer because the layer stack can comprise a silicon nitride layer or a silicon nitride layer over a SiC layer as the layer stack serves as a diffusion barrier with enhanced resistance against electromigration effects and good adhesion (See ¶ 0007, ¶ 0045, ¶ 0050).												As to claim 8, Lin discloses further comprising: an imide layer (40) over the silicon nitride layer (39) or over the nitrided surface region of the SiC layer (See ¶ 0029, ¶ 0030).
Claims 1-3, 5, 7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0291697 A1 to Rupp et al. (“Rupp”) in view of U.S. Patent Application Publication No. 2014/0273516 A1 to Xia al. (“Xia”).								As to claim 1, although Rupp discloses a high voltage semiconductor device, comprising: a high voltage electrically conductive structure (140); a step topography at or in the vicinity of the high voltage electrically conductive structure (140); and a layer stack (122, 124) covering the step topography, the layer stack (122, 124) comprising: an electrically insulating buffer layer (122), the electrically insulating buffer layer (122) including an oxide layer (122); and a silicon nitride layer (124) (See Fig. 1, ¶ 0036, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0046, ¶ 0047, ¶ 0051, ¶ 0059, ¶ 0063) (Notes: “high voltage” is a relative term such that the limitation is met by applying a relatively high bias to the semiconductor device), Rupp does not further disclose the layer stack comprising: a SiC layer over the electrically insulating buffer layer; and the silicon nitride layer over the SiC layer or a nitrided surface region of the SiC layer.					However, Xia does disclose the layer stack (406, 402, 404) comprising: an electrically insulating buffer layer (406), the electrically insulating buffer layer (406) including an oxide layer (406); a SiC layer (402) over the electrically insulating buffer layer (406); and a silicon nitride layer (404) over the SiC layer (402) or a nitrided surface region of the SiC layer (See Fig. 1, Fig. 4, ¶ 0003, ¶ 0006, ¶ 0026, ¶ 0042, ¶ 0051, ¶ 0052).													In view of the teaching of Xia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rupp to have the layer stack comprising: a SiC layer over the electrically insulating buffer layer; and the silicon nitride layer over the SiC layer or a nitrided surface region of the SiC layer because the layer stack comprising different dielectric layers at the interface introduces an abrupt step for the breakdown voltage via variation of the band gap and misalignment of band diagrams, resulting in improved breakdown strength (See ¶ 0051, ¶ 0052).										As to claim 2, Rupp further discloses wherein the step topography is formed by an edge of the high voltage electrically conductive structure (140) (See Fig. 1).			As to claim 3, Rupp further discloses wherein the step topography is formed by a gate runner edge (See Fig. 1, ¶ 0036, ¶ 0051) (Notes: the limitation “gate runner edge” does not specify any specific structure such that Rupp meets the claimed limitation. Further, Kahlil et al. (US 2020/0075479 A1) teaches applying an interconnect structure (52, 56, 62, 82) having a gate runner edge on the substrate (See Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027) such that appropriate bias can be applied as required).		As to claim 5, Rupp in view of Xia further discloses wherein the electrically insulating buffer layer (122/406) comprises a nitrided top surface region (See Xia ¶ 0042), where nitrogen plasma treatment modifies the interface to convert Si-H bonds into SiN bonds such that the nitride top surface region is obtained.					As to claim 7, Rupp and Xia further disclose wherein the high voltage electrically conductive structure (140) comprises aluminum or copper (See Rupp Fig. 1, ¶ 0063 and Xia ¶ 0026).													As to claim 10, Rupp in view of Xia further discloses wherein: the step topography comprises a horizontal base and a vertical sidewall; and the SiC layer (124/402) completely covers a corner region between the horizontal base and the vertical sidewall (See Rupp Fig. 1).									As to claim 11, Rupp in view of Xia further discloses wherein the SiC layer (124/402) further completely covers the vertical sidewall (See Rupp Fig. 1).			As to claim 12, Rupp in view of Xia further discloses wherein the SiC layer (124/402) is a conformal layer following the step topography (See Rupp Fig. 1).		As to claim 13, Rupp further discloses wherein the electrically insulating buffer layer (122) is a conformal layer following the step topography (See Rupp Fig. 1).			As to claim 14, Rupp in view of Xia further discloses wherein the silicon nitride layer (124/404) is a conformal layer following the step topography (See Rupp Fig. 1).		As to claim 15, Rupp in view of Xia further discloses wherein the SiC layer (124/402) is electrically floating (See Rupp Fig. 1 and Xia Fig. 1, Fig. 4) (Notes: the SiC layer is sandwiched by the SiO and SiN layers such that it is electrically floating).			As to claim 16, Rupp further discloses wherein the high voltage electrically conductive structure (140) is configured to operate at a voltage equal to or greater than 0.6 kV or 1 kV or 2 kV or 3 kV or 4 kV or 5 kV or 6 kV or 6.5 kV (See Fig. 1, ¶ 0044).		Further, the claim limitation “is configured to operate at a voltage equal to or greater than 0.6 kV or 1 kV or 2 kV or 3 kV or 4 kV or 5 kV or 6 kV or 6.5 kV” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													As to claim 17, Rupp further discloses wherein the high voltage semiconductor device is one of an IGBT, FET, diode, thyristor, GTO, JFET, MOSFET, BJT, and HEMT (See Fig. 1, ¶ 0036, ¶ 0051).										As to claim 18, Rupp further discloses wherein the step topography is formed by a p-ring edge (See Fig. 1) (Notes: the limitation “p-ring edge” does not specify any specific structure such that Rupp meets the claimed limitation. It appears such a “p-ring edge” is an interconnect structure connected to an impurity region. Kahlil et al. (US 2020/0075479 A1) teaches applying an interconnect structure (52, 54, 68, 86) having an interconnection edge (See Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027) such that appropriate bias can be applied as required).										As to claim 19, Rupp further discloses wherein the step topography is formed by a field plate edge (See Fig. 1) (Notes: the limitation “field plate edge” does not specify any specific structure such that Rupp meets the claimed limitation. Further, Kahlil et al. (US 2020/0075479 A1) teaches applying an interconnect structure (52, 58) having a field plate edge (See Fig. 2, ¶ 0017, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027) such that a field control/shield can be applied as required).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0291697 A1 to Rupp et al. (“Rupp”) and U.S. Patent Application Publication No. 2014/0273516 A1 to Xia al. (“Xia”) as applied to claim 1 above, and further in view of EP 1 233 449 A2 to Maex et al. (“Maex”). The teachings of Rupp and Xia have been discussed above. 		As to claim 4, although Xia discloses the SiC layer (402) (See ¶ 0052), Rupp and Xia do not further disclose wherein the SiC layer is an a-SiC:H layer.		However, Maex does disclose wherein the SiC layer is an a-SiC:H layer (See ¶ 0080).														In view of the teaching of Maex, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Rupp and Xia to have wherein the SiC layer is an a-SiC:H layer because the SiC layer as a barrier layer is understood to include an a-SiC:H layer along with other variations (See ¶ 0080).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0291697 A1 to Rupp et al. (“Rupp”) and U.S. Patent Application Publication No. 2014/0273516 A1 to Xia al. (“Xia”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2002/0168869 A1 to Chang et al. (“Chang”). The teachings of Rupp and Xia have been discussed above. 							As to claim 5, although Rupp discloses the electrically insulating buffer layer (122) including an oxide layer (122) (See ¶ 0059), Rupp does not further disclose wherein the electrically insulating buffer layer comprises a nitrided top surface region.		However, Chang does disclose wherein the electrically insulating buffer layer (54) comprises a nitrided top surface region (See ¶ 0017, ¶ 0020).					In view of the teaching of Chang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rupp to have wherein the electrically insulating buffer layer comprises a nitrided top surface region because the properties of the electrically insulating buffer layer are improved to reduce the charge trapping effect (See ¶ 0017, ¶ 0020).	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0291697 A1 to Rupp et al. (“Rupp”) and U.S. Patent Application Publication No. 2014/0273516 A1 to Xia al. (“Xia”) as applied to claim 1 above, and further in view of JP 2004-059380 A to Abe et al. (“Abe”). The teachings of Rupp and Xia have been discussed above. 				As to claim 8, although Rupp discloses further comprising: a molding material layer (130) of an epoxy resin over the silicon nitride layer (124) or over the nitrided surface region of the SiC layer (See Fig. 1, ¶ 0047, ¶ 0063), Rupp and Xia do not further disclose wherein the molding material layer is an imide layer.						However, Abe does disclose wherein the molding material layer is an imide layer (See ¶ 0015, ¶ 0016, ¶ 0017).										In view of the teaching of Abe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rupp to have wherein the molding material layer is an imide layer because the imide layer along with other resin materials are common encapsulation materials for semiconductor device having increased heat resistance and reduced moisture absorption (See ¶ 0015, ¶ 0016, ¶ 0017).	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0291697 A1 to Rupp et al. (“Rupp”) and U.S. Patent Application Publication No. 2014/0273516 A1 to Xia al. (“Xia”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0022343 A1 to Lin et al. (“Lin”). The teachings of Rupp and Xia have been discussed above. 									As to claim 9, although Rupp discloses wherein: the step topography comprises a horizontal base and a vertical sidewall; and the vertical sidewall has a height (See Fig. 1), Rupp and Xia do not further disclose wherein the height is equal to or greater than 0.5 μm or 1 μm or 2 μm or 3 μm or 5 μm or 7 μm or 10 μm. 				However, Lin does disclose wherein the height is equal to or greater than 0.5 μm or 1 μm or 2 μm or 3 μm or 5 μm or 7 μm or 10 μm (See Fig. 5, ¶ 0027, ¶ 0033).			In view of the teaching of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rupp to have wherein the height is equal to or greater than 0.5 μm or 1 μm or 2 μm or 3 μm or 5 μm or 7 μm or 10 μm because the height is one parameter that determines the overall dimension of the device and the associated conductivity, where having a certain height controls the device dimension and operating condition (See Rupp and Lin ¶ 0033). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but
are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on May 11, 2022 have been fully considered but they are not persuasive. Applicants argue “Lin teaches away from the claimed invention by teaching ‘It is the primary objective of the invention to provide a new interconnection scheme especially useful for…low voltage…IC chips.’ However, as stated in the rejection, the limitation “high voltage” is a relative term such that the limitation is met by applying a relatively high bias to the semiconductor device. Since the limitation does not specify what is considered as “high voltage” such that applying a relatively “higher” voltage during the operation/usage of the device, the limitation is met. Furthermore, Lin also discloses the device is also useful for high current IC chips. It is noted that high current IC chips also suggest high voltage in the art as evidenced by [0040] of Yu (US 2012/0104609 A1), [0006] of Weed (US 2012/0134064 A1), and [0021] of Wiktor et al. (US 2010/0164052 A1).
Applicants further argue “Lin clearly teaches that the alleged15 layer stack (38, 39, 40, 50, 54, 56) is not a diffusion barrier…one of ordinary skill in the art before the effective filing date of the claimed invention would not modify the teaching of Lin to replace the cited17 passivation layer 38 (Lin) with the cited18 diffusion barrier layers 206A, 206B, 206C (Hohage).” This is not found persuasive because Lin clearly teaches a silicon nitride layer is a diffusion barrier layer in [0024] and the passivation layer is “also used to prevent mechanical scratches during handing” in [0029] such that the passivation layer comprising silicon nitride not only can serve as a diffusion barrier layer, it can also prevent mechanical scratches during handling. Hohage further teaches the diffusion barrier layer on top of the conductive structure to prevent diffusion into dielectrics in [0007]. Thus, it would have been obvious to one of ordinary skill in the art to modify the teaching of Lin with Hohage to incorporate a SiC layer over the electrically insulating buffer layer; and the silicon nitride layer over the SiC layer or a nitride surface  region of the SiC layer to provide enhanced resistance against electromigration effects and good adhesion.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Chen et al. (US 2021/0331471 A1).									Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815